DETAILED ACTION

This Office Action is a response to an RCE filed on 06/16/2022, in which claims 26-45 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Arguments

Applicant's arguments with respect to claims 26-45 have been considered but are not persuasive. 
In regards to claims 26, 35, 43, and 44 applicant argues that the combination of Jeon and Zheludkov fail to disclose the limitation of “wherein the higher image activity references an amount of information carried by reference samples with the reference samples having a greater amount of localized image detail”.  
However, examiner respectfully disagrees. As explained in more details bellow, the argued limitation is vague and unclear. As best understood by the Examiner, the “higher image activity references” refers to samples having greater amount of localized image detail. Thus, this limitation has been disclosed by Zheludkov. In paragraph 58 of Zheludkov, it is mentioned that based on analyzing the distribution of texture gradients inside a texture block and on its reconstructed boundaries a minimal activity direction is defined herein as a direction inside the area S in which the variation of a function P(x, y) is minimal. The minimal activity direction of the picture area is the direction of the most noticeable boundaries and lines inside a selected area S. The greater is the minimal activity direction strength, the brighter the corresponding line over the background. Therefore, the argued limitation has been disclosed by the currently on file references. 
Claims 26-45 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 35, 43, and 44 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
With regards to claims 26, 35, 43, and 44, the limitation of “wherein the higher image activity references an amount of information carried by reference samples with the reference samples having a greater amount of localized image detail” is vague and indefinite language. It appears that this limitation was added with the intention of clarifying “the higher image activity” limitation. However, it the relationship between “the higher image activity references” and the “reference samples” is unclear. As best understood by the Examiner, the “higher image activity references” refers to samples having greater amount of localized image detail. Clarification of the claim language is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32, 34-40, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2018/0255304 A1) in view of Zheludkov (US 2013/0121401 A1).

Regarding claim 26, Jeon discloses: An image encoding apparatus comprising: 
processing circuitry (see paragraph 402) configured to
select, from a set of prediction directions, a set of candidate prediction directions as a subset of the set of prediction directions, for a current image region of a current image (see paragraph 182 and 192); and 
predict samples of the current image region with respect to one or more of the reference samples of the current image (see paragraph 82) according to a prediction direction between a current sample and a reference position amongst the reference samples (see paragraph 178); 
wherein the processing circuitry is configured to select the prediction direction for the current image region from the set of candidate prediction directions (see paragraph 193). 
Jeon does not explicitly disclose: the selection of the set of candidate prediction directions is weighted towards reference samples having higher image activity,
wherein the higher image activity references an amount of information carried by reference samples with the reference samples having a greater amount of localized image detail.
However, Zheludkov from the same or similar endeavor discloses: the selection of the set of candidate prediction directions is weighted towards reference samples having higher image activity (see Zheludkov, paragraph 58),
wherein the higher image activity references an amount of information carried by reference samples with the reference samples having a greater amount of localized image detail (see Zheludkov, paragraph 58-59). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the selection of the set of candidate prediction directions weighted towards reference samples having higher image activity, wherein the higher image activity references an amount of information carried by reference samples with the reference samples having a greater amount of localized image detail” as taught by Zheludkov in the video coding method and apparatus taught by Jeon to provide a way of minimizing the number of intra predictions that need to be checked explicitly (see Zheludkov, paragraph 100).

Regarding claim 27, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 26, wherein the selection of the set of candidate prediction directions is further based on at least one of:
position of the current image region within the current image (see Jeon, paragraph 167); and 
availability of reference samples for prediction of the current image region (see Jeon, paragraph 157). 
Regarding claim 28, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 26, wherein the processing circuitry is configured to supplement the set of candidate prediction directions with one or more additional prediction directions not forming part of the set of prediction directions (see Jeon, Fig. 14 and paragraph 240-245). 

Regarding claim 29, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 28, wherein: 
prediction direction in the set of prediction directions each have associated direction identifiers (see Jeon, paragraph 240-241); and 
the processing circuitry is configured to assign the one or more additional prediction directions to respective direction identifiers associated with prediction directions which are in the set of prediction directions but not in the subset of prediction directions (see Jeon, paragraph 244). 
Regarding claim 30, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 28, wherein the one or more additional prediction directions comprise one or more of: 
(i) a prediction direction lying between a respective pair of prediction directions in the set of candidate prediction directions (see Jeon, paragraph 240, intervals between angle parameters); and 
(ii) a prediction direction having an angle, between the current sample and the reference position amongst the reference samples, which varies with a location, within the current image region, of the current sample (see Jeon, paragraph 199). 
Regarding claim 31, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 26, wherein the set of candidate prediction directions includes at least a horizontal prediction direction and a vertical prediction direction (see Jeon, paragraph 178 and Fig. 6). 
Regarding claim 32, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 26, wherein the processing circuitry is configured to encode data identifying the prediction direction selected for each sample or region of the current image (see Jeon, Fig. 14 and paragraph 240-241). 

Regarding claim 34, the combination of Jeon and Zheludkov discloses: A video storage, capture, transmission or reception apparatus comprising apparatus according to claim 26 (see Jeon, paragraph 404). 

Regarding claims 35-40 and 42, claims 35-40 and 42 are drawn to a decoding apparatus having limitations similar to the encoding apparatus claimed in claims 26-30, 32, and 34 treated in the above rejections.  Therefore, apparatus claims 35-40 and 42 correspond to apparatus claims 26-30, 32, and 34 and are rejected for the same reasons of anticipation as used above.
Regarding claims 43 and 44, claims 43 and 44 are drawn to a method having limitations similar to the encoding apparatus claimed in claims 26 treated in the above rejections.  Therefore, method claims 43 and 44 correspond to apparatus claims 26 and are rejected for the same reasons of anticipation as used above.
Regarding claim 45, the combination of Jeon and Zheludkov discloses: A non-transitory computer readable medium including computer program instructions, which when executed by a computer causes the computer to perform the method of claim 44 (see Jeon, paragraph 404).

Claims 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2018/0255304 A1) in view of Zheludkov (US 2013/0121401 A1) and further in view of Song (US 2013/0259128 A1).

Regarding claim 33, the combination of Jeon and Zheludkov discloses: The apparatus according to claim 32, but does not explicitly disclose: wherein the processing circuitry is configured to detect, as further candidate prediction directions, one or more likely prediction directions based on prediction directions commonly used for one or more previously encoded image regions and to encode the data identifying the selected prediction direction as either: (i) data indicating that the prediction direction is a detected likely prediction direction, or (ii) data identifying the prediction direction amongst remaining candidate prediction directions. 
However, Song from the same or similar endeavor discloses: wherein the processing circuitry is configured to detect, as further candidate prediction directions, one or more likely prediction directions based on prediction directions ommonly used for one or more previously encoded image regions and to encode the data identifying the prediction direction (see Gong, paragraph 53) as either: (i) data indicating that the prediction direction is a detected likely prediction direction, or (ii) data identifying the selected prediction direction amongst remaining candidate prediction directions (see Song, Fig. 6 and paragraph 53, most probable mode). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the controller is configured to detect, as further candidate prediction directions, one or more likely prediction directions in response to those commonly used for one or more previously encoded image regions and to encode the data identifying the prediction direction as either: (i) data indicating that the prediction direction is a detected likely prediction direction, or (ii) data identifying the prediction direction amongst the remaining candidate prediction directions” as taught by Song in the video coding method and apparatus taught by Jeon and Zheludkov to remove the possible redundancy in predicting the prediction of the intra-prediction mode information (see Song, paragraph 56).

Regarding claim 41, claim 41 is drawn to a decoding apparatus having limitations similar to the encoding apparatus claimed in claim 33 treated in the above rejections.  Therefore, apparatus claim 41 corresponds to apparatus claim 33 and is rejected for the same reasons of anticipation as used above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483